UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ x ] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1arch 31, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-123134 INTERNATIONAL GOLD CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 789 West Pender Street, Suite 1010 Vancouver, British Columbia Canada V6C 1H2 (Address of principal executive offices, including zip code.) (604) 606-7979 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [ x ] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [ ] Non-accelerated Filer [] Smaller Reporting Company [x ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. YES [ ] NO [ x ] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 6,000,000 as of May 12, 2009 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INTERNATIONAL GOLD CORP. (An Exploration Stage Company) FIRST QUARTER FINANCIAL STATEMENTS March 31, 2009 (Unaudited) (Stated in U.S. Dollars) INTERNATIONAL GOLD CORP. (An Exploration Stage Company) BALANCE SHEETS (Unaudited) (Stated in U.S. Dollars) MARCH 31 DECEMBER 31 2009 2008 ASSETS Current Cash $ 5,082 $ 126 Amounts receivable 500 125 5,582 251 Mineral Claim Interest (Note 3) 8,500 8,500 $ 14,082 $ 8,751 LIABILITIES Current Accounts payable and accrued liabilities $ 16,949 $ 20,395 Amounts due to related parties (Note 5) 84,808 73,106 101,757 93,501 STOCKHOLDERS’ DEFICIENCY Capital Stock (Note 4) Authorized: 100,000,000 voting common shares with a par value of $0.00001 per share Issued and Outstanding: 5,000,000 common shares issued as at March 31, 2009 and December 31, 2008 50 50 Additional Paid-In Capital 3,000 3,000 Share Subscription Received in Advance 5,000 - Deficit Accumulated During The Exploration Stage (100,520) (91,101) Accumulated Other Comprehensive Income 4,795 3,301 (87,675) (84,750) $ 14,082 $ 8,751 The accompanying condensed notes are an integral part of these financial statements. INTERNATIONAL GOLD CORP. (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) (Stated in U.S. Dollars) CUMULATIVE PERIOD FROM INCEPTION DECEMBER 9 THREE MONTHS ENDED 2004 TO MARCH 31 MARCH 31 2009 2008 2009 Revenue $ - $ - $ - Expenses Interest and bank charges 708 - 2,144 Office and sundry - - 5,077 Professional fees 1,211 - 65,174 Rent 7,500 - 23,125 Transfer and filing fees - - 5,000 9,419 - 100,520 Net Loss For The Period $ (9,419) $ - $ (100,520) Basic And Diluted Net Loss Per Share $ (0.00) $ (0.00) Weighted Average Number Of Shares Outstanding 5,000,000 5,000,000 STATEMENTS OF COMPREHENSIVE LOSS (Stated in U.S. Dollars) CUMULATIVE FROM INCEPTION DECEMBER 9 3 MONTHS ENDED 2004 TO MARCH 31 MARCH 31 2009 2008 2009 Net Loss For The Period $ (9,419) $ - $ (100,520) Other Comprehensive Income Unrealized foreign currency translation adjustment 1,494 - 4,795 Total Comprehensive Loss For The Period $ (7,925) $ - $ (95,725) The accompanying condensed notes are an integral part of these financial statements. INTERNATIONAL GOLD CORP. (An Exploration Stage Company) STATEMENT OF STOCKHOLDERS’ DEFICIENCY PERIOD FROM INCEPTION, DECEMBER 9, 2004, TO MARCH 31, 2009 (Unaudited) (Stated in U.S. Dollars) COMMON STOCK DEFICIT NUMBER OF COMMON SHARES PAR VALUE ADDITIONAL PAID – IN CAPITAL SHARE SUBSCRIPTION RECEIVED ACCUMULATED DURING THE EXPLORATION STAGE ACCUMULATED OTHER COMPREHENSIVE INCOME TOTAL Beginning balance, December 9, 2004 $ - $ - $ - $ - $ - $ - Shares issued for cash on December 10, 2004 at $0.00001 5,000,000 50 - 50 Net loss for the period (10,013) (10,013) Balance, December 31, 2004 5,000,000 50 - - (10,013) - (9,963) Non-cash service fromdirectors - - 3,000 - - - 3,000 Net loss for the year - (7,604) - (7,604) Balance, December 31, 2005 5,000,000 50 3,000 - (17,617) - (14,567) Net loss for the year - (6,027) - (6,027) Balance, December 31, 2006 5,000,000 50 3,000 - (23,644) - (20,594) Net loss for the year - (10,935) - (10,935) Balance, December 31, 2007 5,000,000 50 3,000 - (34,579) - (31,529) Net loss for the year - (56,522) 3,301 (53,221) Balance, December 31, 2008 5,000,000 50 3,000 - (91,101) 3,301 (84,750) Share subscription received - - - 5,000 - - 5,000 Net loss for the period - (9,419) 1,494 (7,925) Balance, March 31, 2009 5,000,000 $50 $3,000 $5,000 $(100,520) $4,795 $(87,675) The accompanying condensed notes are an integral part of these financial statements. INTERNATIONAL GOLD CORP. (An Exploration Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) (Stated in U.S. Dollars) CUMULATIVE PERIOD FROM INCEPTION DECEMBER 9 THREEMONTHS ENDED 2004 TO MARCH 31 MARCH 31 2009 2008 2009 Cash Provided By (Used In): Operating Activities Net loss for the period $ (9,419) $ (1,795) $ (100,520) Adjustment to reconcile net loss to net cash used by operating activities: Non-cash services from director - - 3,000 Net changes in non-cash operating working capital items: Amounts receivable (375) (51) (500) Accounts payable and accrued liabilities (3,446) 1,463 16,949 (13,240) (383) (81,071) Financing Activities Amounts due to related parties 11,702 (5) 84,808 Issue of common stock - - 50 Share subscription received 5,000 - 5,000 16,702 - 89,858 Investing Activity Acquisition of mineral claim parties - - (8,500) Foreign exchange on cash 1,494 - 4,795 Net Increase (Decrease) in Cash 4,956 (388) 5,082 Cash, Beginning of Period 126 5,365 - Cash, End of Period $ 5,082 $ 4,977 $ 5,082 Supplemental Disclosure Of Cash Flow Information Cash paid during the period for: Interest $ - $ - $ - Income taxes $ - $ - $ - The accompanying condensed notes are an integral part of these financial statements. INTERNATIONAL GOLD CORP. (An Exploration Stage Company) CONDENSED NOTES TO FINANCIAL STATEMENTS MARCH 31, 2009 (Unaudited) (Stated in U.S. Dollars) 1.BASIS OF PRESENTATION AND NATURE OF OPERATIONS The unaudited financial information furnished herein reflects all adjustments which, in the opinion of management, are necessary to fairly state the Company’s financial position and the results of its operations for the periods presented.These third quarter financial statements should be read in conjunction with the Company’s financial statements and notes thereto included in the Company’s Form SB-2.The Company assumes that the users of the interim financial information herein have read, or have access to, the audited financial statements for the preceding fiscal year, and that the adequacy of additional disclosure needed for a fair presentation may be determined in that context.Accordingly, footnote disclosure, which would substantially duplicate the disclosure contained in the Company’s financial statements for the fiscal year ended December 31, 2008, has been omitted.The results of operations for the three month period ended March 31, 2009 are not necessarily indicative of results for the entire year ending December 31, 2009. Organization The Company was incorporated in the State of Nevada, U.S.A., on December 9, 2004.The Company’s principal executive offices are located in Vancouver, British Columbia, Canada. Exploration Stage Activities The Company has been in the exploration stage since its formation and has not yet realized any revenues from its planned operations.The Company was formed for the purpose of acquiring exploration and development stage natural resource properties.The Company has not commenced business operations.The Company is considered an exploration stage company in accordance with the Statement of Financial Accounting Standards No. 7. Going Concern The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As shown in the accompanying financial statements, the Company has incurred a loss of $100,520 for the period from December 9, 2004 (inception) to March 31, 2009, and has no sales.The future of the Company is dependent upon its ability to obtain financing and upon future profitable operations from the development of its mineral claims.Although there is no assurance that management’s plans will be realized, management has plans to seek additional capital through a private placement and public offering of its common stock.The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event the Company cannot continue in existence. INTERNATIONAL GOLD CORP. (An Exploration Stage Company) CONDENSED NOTES TO FINANCIAL STATEMENTS MARCH 31, 2009 (Unaudited) (Stated in U.S. Dollars) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States.Because a precise determination of many assets and liabilities is dependent upon future events, the preparation of financial statements for a period necessarily involves the use of estimates which have been made using careful judgement.All dollar amounts are in U.S. dollars unless otherwise noted. The financial statements have, in management’s opinion, been properly prepared within reasonable limits of materiality and within the framework of the significant accounting policies summarized below: a)Organization and Start-up Costs Costs of start up activities, including organizational costs, are expensed as incurred. b) Exploration Stage Company The Company’s financial statements are prepared using the accrual method of accounting and according to the provisions of Statement of Financial Accounting Standards No. 7 (“SFAS 7”), “Accounting and Reporting for Development Stage Enterprises,” and Securities and Exchange Commission (“SEC”) Act Guide 7, as it devotes substantially all of its efforts to acquiring and exploring mineral properties.Until such properties are acquired and developed, the Company will continue to prepare its financial statements and related disclosures in accordance with entities in the exploration stage. c) Mineral Property Acquisition Payments Mineral property acquisition costs are initially capitalized as tangible assets when purchased.At the end of each fiscal quarter end, the Company assesses the carrying costs for impairment.If proven and probable reserves are established for a property and it has been determined that a mineral property can be economically developed, costs will be amortized using the units-of-production method over the estimated life of the probable reserve. d) Mineral Property Exploration Costs Mineral property exploration costs are expensed as incurred. Estimated future removal and site restoration costs, when determinable are provided over the life of proven reserves on a units-of-production basis.Costs, which include production equipment removal and environmental remediation, are estimated each period by management based on current regulations, actual expenses incurred, and technology and industry standards.Any charge is included in exploration expense or the provision for depletion and depreciation during the period and the actual restoration expenditures are charged to the accumulated provision amounts as incurred. As of the date of these financial statements, the Company has not established any proven or probable reserves on its mineral properties and incurred only acquisition costs. Management periodically reviews the carrying value of its investments in mineral leases and claims with internal and external mining related professionals.A decision to abandon, reduce or expand a specific project is based upon many factors including general and specific assessments of mineral deposits, anticipated future mineral prices, anticipated future costs of exploring, developing and operating a production mine, the expiration term and ongoing expenses of maintaining mineral properties and the general likelihood that the Company will continue exploration on such project.The Company does not set a pre-determined holding period for properties with unproven deposits, however, properties which have not demonstrated suitable metal concentrations at the conclusion of each phase of an exploration program are re-evaluated to determine if future exploration is warranted, whether there has been any impairment in value and that their carrying values are appropriate. The Company’s exploration activities and proposed mine development are subject to various laws and regulations governing the protection of the environment.These laws are continually changing, generally becoming more restrictive.The Company has made, and expects to make in the future, expenditures to comply with such laws and regulations. The accumulated costs of properties that are developed on the stage of commercial production will be amortized to operations through unit-of-production depletion. e) Cash Cash consists of cash on deposit with high quality major financial institutions, and to date, the Company has not experienced losses on any of its balances.The carrying amounts approximated fair market value due to the liquidity of these deposits.For purposes of the balance sheet and statement of cash flows, the Company considers all highly liquid debt instruments purchased with maturity of six months or less to be cash equivalents. f) Foreign Currency Translation The Company’s functional currency is the U.S. dollar.Transactions in foreign currency are translated into U.S. dollars as follows: i) monetary items at the exchange rate prevailing at the balance sheet date; ii) non-monetary items at the historical exchange rate; iii) revenue and expense at the average rate in effect during the applicable accounting period. INTERNATIONAL GOLD CORP. (An Exploration Stage Company) CONDENSED NOTES TO FINANCIAL STATEMENTS MARCH 31, 2009 (Unaudited) (Stated in U.S. Dollars) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) f) Foreign Currency Translation (Continued) Translation adjustments resulting from this process are recorded in Stockholders’ Equity as a component of Accumulated Other Comprehensive Income (Loss). Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are recorded in the Statement of Operations. g) Financial Instruments The carrying values of the Company’s financial instruments, including cash, accounts payable and accrued liabilities and amounts due to related parties approximate their fair value because of the short maturity of these instruments.The Company’s operations are in Canada and virtually all of its assets and liabilities are giving rise to significant exposure to market risks from changes in foreign currency rates.The Company’s financial risk is the risk that arises from fluctuations in foreign exchange rates and the degree of volatility of these rates.Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. The Company has adopted SFAS No. 150, “Accounting For Certain Financial Instruments and Characteristics of both Liabilities and Equity”.This statement establishes standards for how an issuer classifies and measures certain financial instruments with characteristics of both liabilities and equity.SFAS No. 150 requires that an issuer classify a financial instrument that is within its scope as a liability (or an asset in some circumstances).The financial instruments affected includes certain obligations that can be settled with shares of stock h) Use of Estimates and Assumptions The preparation of financial statements, in conformity with United States generally accepted accounting principles, requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying disclosures.By their nature, these estimates are subject to measurement uncertainty and the effect on the financial statements of changes in such estimates in future periods could be significant.Significant areas requiring management’s estimates and assumptions are determining the fair value of transactions involving common stock, valuation and impairment losses on mineral property acquisitions.Other areas requiring estimates include allocations of expenditures to resource property interests.Actual results may differ from the estimates. i) Basic and Diluted Net Loss Per Share The Company reports basic loss per share in accordance with SFAS No. 128 – “Earnings Per Share”.Basic loss per share is computed by dividing net loss available to common stockholders by the weighted average number of common stock outstanding during the period.Diluted loss per share is computed similar to basic loss per common share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. As the Company generated net losses in the period presented, the basic and diluted loss per share is the same, as any exercise of options or warrants would be anti-dilutive. j) Revenue Recognition Revenue is recognized upon delivery when title and risk of ownership of metals or metals bearing concentrate passes to the buyer and when collection is reasonably assured.The passing of title to the customer is based on the terms of the sales contract.Product pricing is determined at the point revenue is recognized by reference to active and freely traded commodity markets k) Comprehensive Loss SFAS No. 130 – “Reporting Comprehensive Income” establishes standards for the reporting and display of comprehensive loss and its components in the financial statements.As at March 31, 2009, the Company has other cumulative comprehensive income of $4,795. l) Stock-Based Compensation On November 1, 2005, the Company adopted SFAS No. 123 (revised 2004) – Share-Based Payment (“SFAS No. 123(R)”), which addresses the accounting for stock-based payment transactions in which an enterprise receives employee services in exchange for (a) equity instruments for the enterprise, or (b) liabilities that are based on the fair value of the enterprise’s equity instruments or that may be settled by the issuance of such equity instruments. In January 2005, the SEC issued Staff Accounting Bulletin (SAB) No. 107, which provides supplemental implementation guidance for SFAS No. 123(R).SFAS No. 123 (R) eliminates the ability to account for stock-based compensation transactions using the intrinsic value method under Accounting. Principles Board (APB) Opinion No. 25 – Accounting for Stock Issued to Employees, and instead requires that such transactions be accounted for using a fair-value-based method. The Company uses the Black-Scholes option-pricing model to determine the fair-value of stock-based awards under SFAS No. 123(R), consistent with that used for pro-forma disclosures under SFAS No. 123 – Accounting for Stock-Based Compensation. To March 31, 2009, the Company has not granted any stock options. INTERNATIONAL GOLD CORP. (An Exploration Stage Company) CONDENSED NOTES TO FINANCIAL STATEMENTS MARCH 31, 2009 (Unaudited) (Stated in U.S. Dollars) 3. MINERAL CLAIM INTEREST The Company has the right to conduct exploration activity on one mineral claim (“the Claim”), the legal title to which is held by Woodburn Holdings Ltd. (“Woodburn”), a British Columbia corporation owned and controlled by Robert Baker, who is the sole director and officer of the Company. The Claim number is 516362 and it is located on the south end of Polley Lake approximately 90 kilometers northeast of the city of Williams Lake in the Cariboo Mining Division, British Columbia, Canada.The claim is approximately 500 meters long and 500 meters wide. To maintain the Claim, Woodburn must pay a fee of approximately $866 each year until 2009, and $1,652 each year thereafter.The claim is currently in good standing until June 15, 2009. 4. CAPITAL STOCK On
